IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JANULYN MCKANIC-STEERS,                        §
                                                   §   No. 193, 2020
         Appellant Below,                          §
         Appellant,                                §   Court Below—Superior Court
                                                   §   of the State of Delaware
         v.                                        §
                                                   §   C.A. No. S19A-06-003
    SUMMERFIELD HOMEOWNERS                         §
    ASSOCIATION, INC.,                             §
                                                   §
         Appellee Below,                           §
         Appellee.                                 §

                                Submitted: February 5, 2021
                                Decided: April 5, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

       After careful consideration of the parties’ briefs and the record below,1 the

Court concludes that the judgment should be affirmed on the basis of the Superior

Court’s decision2 affirming the Court of Common Pleas’ decision3 affirming the

Justice of the Peace Court’s denial of the motion to vacate default judgment.




1
  The appellant also filed a motion for oral argument, which the Court denies in the exercise of its
discretion.
2
  McKanic-Steers v. Summerfield Homeowners Assoc., Inc., 2020 WL 1227721 (Del. Super. Ct.
Mar. 11, 2020).
3
  Steers v. Summerfield Homeowners Assoc. Inc., 2019 WL 2509113 (Del. Ct. Com. Pl. June 3,
2019).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice




                                 2